DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see remarks and amendments, filed  on 4/07/2022 with respect to claims 1-13 have been fully considered and are persuasive.  The objections raised in previous office action dated 2/9/2022 has been withdrawn. 

Allowable Subject Matter

Claims 1-13 allowed.

The following is an examiner’s statement of reasons for allowance: 
Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that A light-emitting device driving apparatus, comprising: a plurality of driver blocks of a plurality of channels, each driver block comprising a light-emitting portion and a connecting terminal to be connected to a light emitting portion, the light-emitting portion comprising a light-emitting device, the light-emitting portion operable to emitting light by current flowing in the light-emitting portion through the light emitting portion connecting terminal; a lowest voltage detection circuit, operable to detecting and outputting a lowest voltage among voltages of the light emitting portions connecting terminals of each channel; a sample hold circuit including a sample switching element, a hold circuit, a control logic, a reset circuit and a reset switching element, wherein the control logic circuit is operable to compare comparing an output voltage of the lowest voltage detection circuit with a hold voltage thereof of the hold circuit, and wherein the hold circuit is operable to update updating the hold voltage to the output voltage when the output voltage is lower than the hold voltage; and a feedback control circuit, operable to outputting a feedback signal to a power supply device to control a light emission driving voltage provided by the power supply device, wherein the feedback signal is based on the hold voltage and a predetermined reference voltage, and the power supply device is operable to provide provides the light emission driving voltage to the light-emitting portions of the plurality of channels.  Hence, claims 1-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-13 are allowed.

Prior Art:   US Patents US10678092, 10676017, US20190254130 etc teaches A light-emitting device driving apparatus, comprising: a plurality of driver blocks of a plurality of channels, each driver block comprising a light-emitting portion and a connecting terminal to be connected to a light emitting portion, the light-emitting portion comprising a light-emitting device, the light-emitting portion operable to emitting light by current flowing in the light-emitting portion through the light emitting portion connecting terminal; a lowest voltage detection circuit, operable to detecting and outputting a lowest voltage among voltages of the light emitting portions connecting terminals of each channel. But the configuration is different as per the hold circuit part. Hence, allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        4/23/2022